Citation Nr: 9933218	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-05 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back condition as 
secondary to a service connected fractured pelvis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972.

This appeal arises from a decision by the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence of a nexus between 
the current back condition and the service-connected 
fractured pelvis.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back condition, claimed as secondary to the service-
connected fractured pelvis, is not well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  In addition, secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. 448.

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).

A secondary service connection claim is well grounded if 
there is a medical diagnosis of a current disability, a 
separate disability for which service connection is 
established, and competent medical evidence of a nexus 
between the current disability and the already service- 
connected disability.  See generally Epps v. Gober, 126 F.3d 
1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service medical records reveal that he 
fractured his pelvis during a motorcycle accident in December 
1971.  Treatment notes and chest and pelvic X-rays were 
negative for evidence of an injury to the spine.  The 
examination for separation, dated in November 1972 is 
negative for complaints or findings of back pain or a back 
condition.  

Service connection was established for his fractured pelvis 
by rating decision dated in December 1972.  

August 1973 and March 1974 VA examination reports were 
negative for complaints, symptoms or findings regarding a 
back condition.  

In a June 1990 report, David M. Knapp, D. C., stated that a 
lumbar study of February 1990 revealed normal lumbar 
lordosis, typical five lumbar vertebrae without evidence of 
transition.  The intervertebral disc spaces were reasonably 
well maintained except that L5-S1 demonstrated moderate 
thinning.  Mild "levoscoliosis" was noted and the left leg 
was 3 millimeters shorter than the right.  No evidence of 
recent fracture or gross osseous pathology was visualized. 

During an August 1990 VA examination, the veteran complained 
of low back pain for the preceding year or two.  August 1990 
X-ray report found adequate alignment of the vertebral bodies 
with the disc spaces maintained.  No fractures were 
identified.  The radiologist's impression was unremarkable 
lumbar spine.  In a second August 1990 evaluation, the 
veteran reported having a slipped disc in 1989.  The 
impression was back pain, normal examination.  The report was 
negative for an opinion linking any back condition to the 
veteran's active service or a service-connected disability. 

April 1996 treatment records from Dr. Knapp indicate that the 
veteran injured his low back while lifting paint containers 
at work.  On examination flexion and extension were limited 
by pain.  The veteran responded to treatment for a back 
strain.

In a May 1996 letter, Dr. Knapp described the severity of the 
veteran's degenerative disc disease at L5-S1, the spinal 
subluxation of motor units L4 and L5 and the veteran's 
scoliosis.  The letter did not contain an opinion linking any 
of the conditions to the veteran's active service or his 
service-connected pelvic disability.  In June 1996 letter Dr. 
Knapp noted that the veteran could be released from his April 
1996 work-related injury.  

During an October 1996 VA orthopedic examination, the 
musculature of the back appeared normal and that there was no 
fixed deformity.  Range of motion was limited and straight 
leg raising was negative.  X-rays revealed normal alignment 
and sacroiliac joints without evidence of significant 
degenerative disc or joint disease.  The diagnosis was 
mechanical low back pain.  An additional VA orthopedic 
examination that month states that the veteran complained of 
low back pain for six years.  After finding reduced range of 
motion, the two examiners opined that given a 20 year 
interval of pain free functioning with a history of manual 
work it was unlikely that the veteran's current low back pain 
was caused by his pelvic fracture in 1970 [sic].  

Service connection for a back condition secondary to a 
service-connected fractured pelvis was denied by rating 
decision dated in November 1996.  

In a January 1998 treatment note, Dr. Knapp stated that the 
veteran injured himself the day before while lifting parts at 
work.  In April 1998, he revealed that he had treated the 
veteran periodically since 1990, that the veteran had injured 
his spine at work on several occasions.  He added that the 
veteran had had prior spinal injuries that healed with 
subsequent scar tissue and resultant degenerative changes 
that allowed his back to be vulnerable to repetitive motion 
as well as recurrent twisting and bending.  He reiterated 
that it appeared to be the result of an old injury that 
healed with scar tissue and resultant degenerative changes.  
The letter did not link the back problems to active service 
or the service-connected pelvic fracture.

In this case, medical records show that the veteran fractured 
his pelvis while in service, but are negative for any 
evidence of an injury to his low back.  Dr. Knapp has stated 
that an old injury that healed with scar tissue has left his 
back vulnerable to repetitive motion.  Significantly, Dr. 
Knapp has not opined that the old injury occurred during 
service or secondary to an injury incurred in service.  
Rather, the context of the letter indicates that the original 
injury was in 1990.  The veteran does have a service-
connected pelvic disability.  Two VA physicians who examined 
the veteran in November 1996 stated that any connection to 
his service-connected pelvic fracture was unlikely.  
Therefore, there is simply no competent medical evidence of 
any relationship between the veteran's back condition and the 
service-connected fractured pelvis.  The claim cannot be well 
grounded absent this type of evidence.  Epps, 126 F.3d at 
1468.

The veteran has himself asserted that there is a connection 
between his service-connected pelvic disability and his low 
back condition.  The Board emphasizes, however, that the 
veteran is a lay person who is not trained in medicine.  His 
personal opinion as to the etiology of his back pain cannot 
be competent medical evidence.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Moreover, the veteran, as a 
lay person, is not competent to relay medical information 
provided by a physician.  "[T]he connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it [i]s through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette, 8 
Vet. App. at 77.

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a low back condition.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for a low back 
condition.  See Robinette v. Brown, 8 Vet.App. 69, at 77-78 
(1995).  Essentially, the veteran needs evidence establishing 
a back condition in active service, or medical evidence of a 
causal link between his current back condition and his period 
of active service or a service-connected disability.


ORDER

Entitlement to service connection for a back condition, 
claimed as secondary to the service-connected fractured 
pelvis, is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

